By the Court.

Lumpkin, J.
delivering the opinion.
Whatever may be the .rights of Goetchieus, the carpenter, under the Act of 1834, (Cobb 555,) wo are clear that the Court was right in holding, that they could not be invoked by the claimant to support his title in the present issue. The only question being, not whether the mechanic’s lien wa.s good, but whether the purchaser at Sheriff’s sale, under a junior common law judgment could be protected against an older mortgage lien, duly recorded ?
The testimony tendered was irrelevant to this issue, and properly excluded.
Judgment affirmed.